     Case 1:21-mc-00513-RA Document 4 Filed 07/12/21 Page 1 of 11




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


In re Application of JOHANNES
ROESSNER,                                    Case No. ______________

                      Petitioner,

to Take Discovery Pursuant to 28 U.S.C.
§ 1782 in Aid of Foreign Litigants or
Proceedings.




                     MEMORANDUM OF LAW IN SUPPORT OF
                      APPLICATION FOR ORDER ALLOWING
                    DISCOVERY PURSUANT TO 28 U.S.C. § 1782




                                          Ralph M. Stone (rs@stonepllc.com)
                                          STONE LAW GROUP PLLC
                                          1700 Broadway, 41st Floor
                                          New York, New York 10019
                                          (212) 239-1550

                                          Attorneys for Petitioner
          Case 1:21-mc-00513-RA Document 4 Filed 07/12/21 Page 2 of 11




       Petitioner Johannes Roessner (“Petitioner”), by undersigned counsel, respectfully submits

this memorandum of law in support of his application for an order pursuant to 28 U.S.C.

§ 1782(a) authorizing Petitioner to conduct certain document discovery and a deposition in this

District for use in a foreign proceeding. The facts supporting this application are more fully set

forth in the accompanying Declaration of János Morlin (the “Morlin Decl.”), Petitioner’s lead

counsel, executed on July 12, 2021.


                 PRELIMINARY STATEMENT AND FACTUAL BACKGROUND


       Petitioner is the defendant and counterclaimant in civil proceedings pending in Munich,

Germany (the “German Action”) under the title Deutsche Bank AG v. Johannes Rössner

(Landgericht München I, case no. 27 O 18319/16), pending before the Landgericht München I,

or Munich Regional Court I, in Germany. See Morlin Decl. at ¶ 1. As set forth in greater detail

in the Morlin Decl., Petitioner engaged in a series of foreign currency forward exchange

agreements that produced significant losses for him. Deutsche Bank AG (“DB”) has sued

Petitioner for those losses not covered by his collateral. In addition to defending against that

claim, Petitioner is also countersuing DB alleging claims relating to the fact that DB engaged in

a variety of illegal trading activity that contributed to or caused his losses, specifically that DB

engaged in a vast money laundering scheme (involving so-called “Mirror Trades”), which

affected the value of Russian Rubles and thus negatively impacted Petitioner’s own forward

exchange agreements (“FX deals”). See id. ¶ 3. That scheme was carried out in significant part

in New York by Deutsche Bank Trust Company Americas (“Deutsche Trust”). Id. at ¶ 7.




                                                  1
          Case 1:21-mc-00513-RA Document 4 Filed 07/12/21 Page 3 of 11




       Petitioner entered into FX deals with DB, which involved the exchange of Swiss francs

(“CHF”) for Russian rubles (“RUB”), taking a positive forward view of RUB. See id. ¶¶ 3, 4.

Unbeknownst to Petitioner, DB was actively engaging in the Mirror Trades money laundering

scheme, in violation of American and British anti-money-laundering laws. Id. at ¶¶ 3, 6.

Petitioner alleges that this illegal conduct meaningfully contributed to the downward pricing

effect on RUB. Id. at ¶ 7, 8. In addition, Petitioner alleges that he would not have conducted the

FX Deals had DB made full and proper disclosure of its illegal conduct. Id. at ¶¶ 3, 6. Petitioner

has engaged an economic expert who, with the discovery requested in this matter, can complete

the analysis in support of Petitioner’s positions in the German Action. Id. ¶ 9.


       Petitioner therefore seeks to request documents from the New York City-based, and New

York State-chartered Deutsche Trust, which is found in this District. Id. at ¶ 1. In addition, a

deposition is sought from an individual with knowledge of the same matters described in the

proposed document request to be attached to the proposed subpoena. See id. at Ex. 2. The

proposed document requests to Deutsche Trust are solely intended to be used in connection with

Petitioner’s defense of the German Action and his prosecution of his counterclaim. Id. at ¶ 9, 11,

12. Deutsche Trust is not a party in the German Action. See id. at ¶ 10.


        As set forth below, Federal law authorizes this Court, pursuant to 28 U.S.C. § 1782(a),

to grant discovery for use in a foreign proceeding upon the application of an interested person.

As shown below, Petitioner is entitled to invoke Section 1782(a) and therefore respectfully seeks

an order granting leave to obtain production of the requested documents from Deutsche Trust,

and a deposition of an individual knowledgeable about the same topics as described in the

document requests, all for use in the German Action.

                                                 2
          Case 1:21-mc-00513-RA Document 4 Filed 07/12/21 Page 4 of 11




                                           ARGUMENT


I.     THIS APPLICATION SATISFIES THE STATUTORY REQUIREMENTS
       OF 28 U.S.C. § 1782(a)


       Section 1782(a) authorizes U.S. district courts to grant discovery of documents or

information located in the district to foreign litigants for use in foreign proceedings.

Section 1782(a) states pertinently:

               The district court of the district in which a person resides or is
               found may order him to give his testimony or statement or to
               produce a document or other thing for use in a proceeding in a
               foreign or international tribunal . . . . The order may be made
               pursuant to . . . the application of any interested person . . . .

28 U.S.C. § 1782(a).


       These statutory requirements are straightforward. An application must establish that “(1)

the person from whom discovery is sought resides (or is found) in the district of the district court

to which the application is made, (2) the discovery is for use in a foreign proceeding before a

foreign [or international] tribunal, and (3) the application is made by a foreign or international

tribunal or any interested person.” In re Guo, 965 F.3d 96 (2d Cir. 2020). The purpose of the

law is salutary. “Congress enacted [Section 1782] to provide equitable and efficacious discovery

for use in foreign and international proceedings. The statute . . . aim[s] to make discovery of

evidence for use in foreign litigation simple and fair.” In re Edelman, 295 F.3d 171, 173 (2d Cir.

2002). The statutory language, legislative intent and applicable case law leave no doubt that

Petitioner here meets all of the statutory requirements.


       Petitioner meets the first statutory requirement because Deutsche Trust is found in this

District. Deutsche Trust maintains its principal executive offices here at 60 Wall Street, New
                                                  3
          Case 1:21-mc-00513-RA Document 4 Filed 07/12/21 Page 5 of 11




York, New York 10005. See Morlin Decl. ¶ 1; In re Gemeinschaftspraxis Dr. Med. Schottdorf,

No. M19-88, 2006 WL 3844464, at *4 (S.D.N.Y. Dec. 29, 2006) (corporation that “maintains its

headquarters in New York … is ‘found’ within the district” for purposes of § 1782).


       The second statutory requirement is also met, as the discovery sought is for use in a

proceeding before a foreign tribunal. “Regardless of whether a foreign tribunal may deny

admission of a document in the future, or whether it already has … [For use] indicates something

that will be used employed with some advantage or serve some use.” Sampedro v. Silver Point

Capital, L.P., 818 Fed. Appx. 14, 17 (2d Cir. 2020) (quoting Mees v. Buiter, 793 F. 3d 291, 298

(2d Cir. 2015)). The requirement for a “proceeding” has been interpreted to mean one in which

“an adjudicative function is being exercised.” Lancaster Factoring Co. v. Mangone, 90 F.3d 38,

41 (2d Cir. 1996). The discovery sought here goes to the merits of a defense being asserted by

Petitioner and to the merits of the counterclaim, see e.g. Morlin Decl. at ¶ 8-12, and this is for

use in a proceeding before a German court, an obvious foreign tribunal. In re Federation

Internationale de Basketball, for a Subpoena Pursuant to 28 U.S.C. § 1782, 117 F. Supp. 2d 403,

405 (S.D.N.Y. 2000) (“The documents in question are sought for use in a proceeding in foreign

tribunal, the Court of Appeals in Munich, Germany”); Minatec Finance S.A.R.L. v. SI Group

Inc., No. 08–CV–269, 2008 WL 3884374, at *4 (N.D.N.Y. August 18, 2008) (stating that the

petitioner met the statutory criteria because “requested discovery is being sought for pending

litigation and administrative proceedings in Germany”).


       There is no doubt that the Petitioner, a party in the German Action, meets the definition

of “an interested person.” In re Esses, 101 F.3d 873, 875 (2d Cir. 1996) (“an ‘interested person’

includes one who is a ‘party to …foreign or international litigation’”) (quoting S. Rep. No. 1580,

                                                  4
          Case 1:21-mc-00513-RA Document 4 Filed 07/12/21 Page 6 of 11




88th Cong. 2d Sess. at p. 8 (1964)). Petitioner seeks the discovery solely “for use” in the

German Action to establish and prove his positions in the German Action. See Morlin Decl. at ¶

9, 11, 12. Therefore, the third statutory requirement is met as well.


       Thus, pursuant to 28 U.S.C. § 1782(a), this Court has authority to grant Petitioners the

requested discovery.


II.    THE COURT SHOULD EXERCISE ITS DISCRETION IN FAVOR
       OF GRANTING THIS APPLICATION

       Once all of the elements of Section 1782(a) are met, requests for assistance should be

liberally granted. “[D]istrict courts must exercise their discretion under Section 1782 in light of

the twin aims of the statute: ‘providing efficient means of assistance to participants in

international litigation in our federal courts and encouraging foreign countries by example to

provide similar means of assistance to our courts . . . ’” In re Metallgesellschaft AG, 121 F.3d

77, 79 (2d Cir. 1997) (quoting Malev Hungarian Airlines v. United Techs. Int’l, Inc., 964 F.2d

97, 100 (2d Cir. 1992)); see also Brandi-Dohrn v. IKB Deutsche Industriebank AG, 673 F.3d 76,

80 (2d Cir. 2012) (twin aims of the statute are to make equitable and efficacious discovery

available for the benefit of foreign litigants and foreign tribunals, and to encourage foreign

countries by example to provide similar assistance to our courts); In re Application of Chevron,

709 F. Supp. 2d 283, 290 (same). Furthermore, the statute has been amended several times over

the years, only broadening the availability of discovery. See In re Accent Delight International

Ltd., 869 F. 3d 121, 134 (2d Cir. 2017); see also Intel, 542 U.S. at 247-49.


       The Supreme Court has identified four factors that “bear consideration” by courts ruling

on Section 1782 applications: (1) whether “the person from whom discovery is sought is a

                                                  5
          Case 1:21-mc-00513-RA Document 4 Filed 07/12/21 Page 7 of 11




participant in the foreign proceeding;” (2) “the nature of the foreign tribunal, the character of the

proceedings underway abroad, and the receptivity of the foreign government or the court or

agency abroad to U.S. federal-court judicial assistance;” (3) “whether the § 1782 request

conceals an attempt to circumvent foreign proof-gathering restrictions or other policies of a

foreign country or the United States;” and (4) whether the subpoena contains “unduly intrusive

or burdensome requests [that] may be rejected or trimmed.” Intel Corp. v. Advanced Micro

Devices, Inc., 542 U.S. 241, 264-65 (2004). Consideration of each of these factors strongly

favors granting the instant application.


       The first Intel factor instructs district courts to consider whether the requested discovery

is sought from a participant in the foreign case. If the person from whom discovery is sought is a

participant in the foreign proceeding, the need for Section 1782 aid is generally not as “apparent”

as it would be for a non-participant, because “[a] foreign tribunal has jurisdiction over those

appearing before it, and can itself order them to produce evidence.” Intel, 542 U.S. at 264.

However, seeking discovery from a participant is not dispositive of a failure to meet the first

discretionary factor. See In re XPO Logistics, Inc., No. 15-MC-205, 2017 WL 2226593, at *5

(S.D.N.Y. May 22, 2017), aff’d, 2017 WL 6343689 (S.D.N.Y. December 11, 2017). Here, it is

submitted that the discovery target Deutsche Trust is not a participant in the German Action, but,

even if Deutsche Trust were considered to be a participant, granting the discovery application

request would still be appropriate.


       Deutsche Trust is a legally independent subsidiary of the German plaintiff, DB. Morlin

Decl. at ¶ 7, 10. Deutsche Trust is not a named party in the German Action. Id. at ¶ 1. “Parent

companies who are ‘participants’ to foreign proceedings are considered separate legal entities

                                                 6
          Case 1:21-mc-00513-RA Document 4 Filed 07/12/21 Page 8 of 11




from their subsidiaries and affiliates for the purpose of Section 1782.” In re Top Matrix

Holdings Ltd., No. 18 Misc. 465, 2020 WL 248716, at *5 (S.D.N.Y. January 16, 2020) (citing In

re Del Valle Ruiz, 939 F.3d 520, 523 (2d Cir. 2019)); see also In re Accent Delight International

Ltd., 791 Fed. Appx. 247, 251 (2d Cir. 2019) (“‘[W]hether Petitioners view [respondent] as a

potential adversary plays no role in the first Intel factor…The first Intel factor requires only that

a petitioner has sufficient need for § 1782 aid.”).


       Although the evidence overwhelmingly indicates that Deutsche Trust is not a participant

in the German Action, even if Deutsche Trust were, this would not be fatal to Petitioner’s

request. The relevance of the first Intel factor is not only whether the party targeted for

discovery is a participant in the underlying foreign proceeding, but also “whether the discovery

sought is within the foreign tribunal’s jurisdictional reach, and therefore accessible absent resort

to § 1782.” In re Ex Parte Application of Porsche Automobil, No. 15-mc-417, 2016 WL 702327,

at *7 (S.D.N.Y. February 18, 2016) (holding that although subpoena recipients were participants

in the foreign proceeding, the first Intel factor weighed in applicant’s favor because the scope of

the evidentiary production sought was broader than the German court could order). Even if this

Court considers Deutsche Trust to be a participant to the German Action, the relevant inquiry is

whether the German court has the ability to control the evidence sought and order production.

Generally in Germany, courts cannot order production of evidence of non-party recipients, the

judge (rather than lawyers) gathers evidence, and courts can only order document production

described in great detail. See id. at *8. Based on such reasons and because Section 1782 does

not contain a “necessity requirement,” the court in Porsche Automobil granted discovery of

parties to the German proceedings. Id. at *8. The same reasoning applies to the German Action


                                                  7
          Case 1:21-mc-00513-RA Document 4 Filed 07/12/21 Page 9 of 11




here; thus, the first Intel factor weighs in favor of granting this application regardless of whether

Deutsche Trust is considered a participant.


       Likewise the second Intel factor also weighs in favor of granting this application. In

considering the foreign tribunal’s receptivity to U.S. judicial assistance, district courts should be

guided by the desire to serve the aims of the statute, unless there is “authoritative proof” that the

foreign tribunal would reject the information obtained Section 1782. Euromepa S.A. v. R.

Esmerian, Inc., 51 F.3d 1095, 1100 (2d Cir. 1995). Here, the Petitioner seeks the discovery to

help prove claims before the German court, and Petitioners’ German counsel attests that he is

aware of no restriction or German law that would undermine or preclude this application of the

use of the fruits of any discovery obtained by it. See Morlin Decl. ¶ 13; In re Hansainvest

Hanseatische Investment-GmbH, 364 F. Supp. 3d 243, 251 (S.D.N.Y. 2018) (holding that the

second discretionary factor cuts in favor of granting application “in light of the willingness of

courts to [routinely] grant Section 1782 applications for proceedings in Germany”).


       The third Intel factor requires the Court to consider “whether the Section 1782 request

conceals an attempt to circumvent foreign proof-gathering restrictions or other policies of a

foreign country or the United States.” Intel, 542 U.S. at 265. As the Intel Court made clear, this

factor does not impose a requirement that the discovery sought would be available to the

applicant if the documents were located in the foreign jurisdiction. See id. at 259-263. Rather,

the appropriate inquiry under the third Intel factor is whether the applicant is pursuing

Section 1782 discovery in good faith. See Chevron Corp. v. Shefftz, 754 F. Supp. 2d 254, 262

(D. Mass. 2010) (“Petitioner . . . need not seek the foreign court’s blessing under [the third Intel]

factor. The inquiry here is whether the discovery is being sought in good faith.”); Minatec, 2008

                                                  8
         Case 1:21-mc-00513-RA Document 4 Filed 07/12/21 Page 10 of 11




WL 3884374, at *8 (third Intel factor weighed in petitioner’s favor where court found “nothing

within th[e] record to support that [applicant] is seeking this information with less than a good

faith belief that § 1782 discovery would be helpful to the foreign tribunals and itself”). In

addition, there is no requirement that an applicant for Section 1782 discovery must first pursue

the requested discovery in the foreign jurisdiction. See Malev Hungarian Airlines, 964 F.2d at

101 (no exhaustion requirement to § 1782 application). Here, the Petitioners in good faith seek

discovery that is highly relevant to the claims in the German Action. See Morlin Decl. ¶ 11, 12.


       Finally, in evaluating the fourth Intel factor, the district court “should assess whether the

discovery sought is overbroad or unduly burdensome by applying the familiar standards of

Rule 26 of the Federal Rules of Civil Procedure.” Mees, 793 F.3d at 302. Here, the documents

sought are highly relevant to the Petitioners’ claims, and proportional to the needs of the case,

and the value of the discovery in advancing and potentially resolving issues in the case. See

Morlin Decl. at ¶ 9. Petitioners’ counsel has crafted four very limited document requests in an

effort to tailor them to the specific issues that may be pertinent to the German Action, see Morlin

Decl. Ex. 2, and it is respectfully submitted that the requests on their face are not inherently

unduly burdensome. “[The Second Circuit has] instructed that ‘it is far preferable for a district

court to reconcile whatever misgivings it may have about the impact of its participation in the

foreign litigation by issuing a closely tailored discovery order rather than by simply denying

relief outright.’” Id. at 302 (quoting Euromepa, 51 F.3d at 1101). Upon allowance of the

discovery, Petitioners’ counsel stands ready to negotiate in good faith to the extent necessary to

alleviate any genuinely undue burdens that may be imposed by the requests.




                                                  9
         Case 1:21-mc-00513-RA Document 4 Filed 07/12/21 Page 11 of 11




       Petitioners also seek a deposition of an individual associated with Deutsche Trust on the

same topics as described in the document requests and to authenticate documents, all of which

are pertinent to Petitioner’s defense and counterclaim in the German Action.


       In sum, this application meets all of the necessary elements to obtain discovery pursuant

to 28 U.S.C. § 1782(a), and all relevant discretionary considerations weigh in favor of granting

this application.


                                         CONCLUSION


       For the foregoing reasons, as well as those set forth in the accompanying Morlin Decl.,

Petitioner respectfully requests that the Court enter an order authorizing his undersigned U.S.

counsel to serve the proposed subpoena and conduct the requested discovery in this District

pursuant to 28 U.S.C. § 1782.

 Dated: July 12, 2021                             Respectfully submitted,
        New York, New York
                                                  STONE LAW GROUP PLLC


                                                  By:     /s/ Ralph M. Stone
                                                        Ralph M. Stone (rs@stonepllc.com)

                                                  1700 Broadway, 41st Floor
                                                  New York, NY 10019
                                                  (212) 239-1550

                                                  Attorneys for Petitioner




                                                10
